

Exhibit 10.1


THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into this
27th of June 2017, among Powell Industries, Inc., a Delaware corporation
(“Borrower”), Powell Electrical Systems, Inc., and Powell Industries
International, Inc. (collectively, “Guarantors”), Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer under the Credit Agreement
(in such capacity as administrative agent, together with its successors in such
capacity, “Administrative Agent”), and each lender from time to time party to
the Credit Agreement (collectively, “Lenders” and individually, a “Lender”).
Capitalized terms used but not defined in this Amendment have the meaning given
them in the Credit Agreement (defined below).
RECITALS
A.    Borrower and Guarantors (collectively, the “Loan Parties”), Administrative
Agent and Lenders are party to that certain Credit Agreement dated as of
December 31, 2013 (as amended by that certain First Amendment to Credit
Agreement dated as of March 28, 2014, that certain Second Amendment to Credit
Agreement dated as of December 31, 2014, and as further amended, restated or
supplemented from time to time, the “Credit Agreement”). As of the date hereof,
Bank of America, N.A. is the sole Lender under the Credit Agreement.
B.    Borrower, Guarantors, Administrative Agent and Lender have agreed to amend
the Credit Agreement, subject to the terms and conditions of this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree to make the following
amendments to the Credit Agreement, which amendments shall be effective as of
the Third Amendment Effective Date set forth below:
1.Amendments to Credit Agreement.
(a)    Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended to
amend and restate the definitions of “Applicable Rate” and “Maturity Date” in
their entirety as follows:
“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect, it being understood that the
Applicable Rate for (a) Revolving Loans that are Base Rate Loans shall be the
percentage set forth under the column “Base Rate”, (b) Revolving Loans that are
Eurocurrency Rate Loans shall be the percentage set forth under the column
“Eurocurrency Rate”, (c) the Letter of Credit Fee shall be the percentage set
forth under the column “Letter of Credit Fee”, and (d) the Commitment Fee shall
be the percentage set forth under the column “Commitment Fee”:
Pricing Level
Eurocurrency Rate
Base Rate
Letter of Credit Fee
Commitment Fee
Level I
1
%
-0.50%
0.875%
0.20%
Level II
1.25
%
-0.25%
1.00%
0.20%



1

--------------------------------------------------------------------------------




















Level I shall apply whenever a Cash Collateral Period is in effect. If no Cash
Collateral Period is in effect, then Level II shall apply. Level I of the
Applicable Rate shall be in effect commencing on the Third Amendment Effective
Date. Thereafter, any adjustment to the Applicable Rate shall be made as of the
first day of each fiscal quarter for which a Compliance Certificate is delivered
pursuant to Section 6.02(a) to the Administrative Agent, based on whether a Cash
Collateral Period is in effect for such fiscal quarter. Any adjustment to the
Applicable Rate shall be applicable to all Credit Extensions then existing or
subsequently made or issued.


“Maturity Date” means June 27, 2022, provided, however, that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.


(b)    The definition of “Eurocurrency Rate” in Section 1.01 (Defined Terms) of
the Credit Agreement is hereby amended to delete the two proviso clauses after
clause (b) of such definition, and to replace them with the following:


“provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent, and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.”


(c)    Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended to
add the new defined terms below in their appropriate alphabetical order:
“Cash Collateral Period” means each fiscal quarter during which the Borrower has
pledged its Level I Cash Collateral Account to the Administrative Agent as
security for the Obligations and its Level I Cash Collateral Account complies
with the requirements in Section 5.21(c). The initial Cash Collateral Period is
deemed to have commenced as of April 1, 2017, and will terminate on the last day
of the fiscal quarter in which the Borrower satisfies the Level II Pricing
Covenants in accordance with Section 7.11(c). Thereafter, each Cash Collateral
Period may start on the first day of a fiscal quarter in accordance with Section
7.11, and will end on the last day of a fiscal quarter upon the satisfaction of
the Level II Pricing Covenants for such fiscal quarter. While the initial Cash
Collateral Period shall be deemed to have commenced on April 1, 2017, the
Borrower’s initial obligation to cause its Level I Cash Collateral Account to
comply with the requirements of Section 5.21 shall not commence until June 27,
2017.




2

--------------------------------------------------------------------------------




“Consolidated Current Ratio” means, as of any date of determination, for the
Borrower and its Subsidiaries on a Consolidated basis, the ratio of (%4) the
aggregate amount of all of assets which would, in accordance with GAAP, be
properly defined as current assets, to (%4) the aggregate amount of all current
liabilities as determined in accordance with GAAP, but in any event shall
include all liabilities except those having a maturity date which is more than
one year from the date as of which such computation is being made.


“Level I Cash Collateral Account” means the designated deposit account of the
Borrower at Bank of America pledged by the Borrower to the Administrative Agent
as collateral and security for the Obligations.


“Third Amendment Effective Date” means April 1, 2017.


(d)    Section 5.21 (Collateral Representations) of the Credit Agreement is
hereby amended to add a new clause (c) at the end of such section as follows:
“(c) Level I Cash Collateral Account. Commencing on the Third Amendment
Effective Date and thereafter at any time that the Borrower is not in compliance
with the Level II Pricing Covenants, Borrower represents and warrants that it
maintains a cash balance in its Level I Cash Collateral Account equal to (at all
times) at least 102% of the Outstanding Amount of all Revolving Loans and L/C
Obligations. Any amounts on deposit in excess of the required Level I Cash
Collateral Account amount, will be released to the Borrower by the Agent
promptly upon the Borrower’s request, so long as no Event of Default exists and
is continuing.”
(e)    Section 7.06 (Restricted Payments) of the Credit Agreement is hereby
amended to delete clauses (d) and (e) in their entirety and to replace them with
the following clauses (d), (e) and (f):
“(d)     During any Cash Collateral Period, Borrower is only permitted to pay
quarterly dividends to its shareholders in cash so long as, the Consolidated
Current Ratio for the most recent Measurement Period on a Pro Forma Basis, after
giving effect to such dividend, is greater than 1.10 to 1.00;


(e)    If no Cash Collateral Period is in effect, Borrower is only permitted to
pay quarterly dividends to its shareholders in cash so long as the Consolidated
Leverage Ratio for the most recent Measurement Period on a Pro Forma Basis,
after giving effect to such cash dividend, would not exceed 1.75 to 1.00; and


(f)    Borrower may purchase or otherwise acquire shares of its common stock
pursuant to share repurchase programs authorized, from time to time, by its
board of directors, in an amount not to exceed $35,000,000 in the aggregate,
from the Third Amendment Effective Date through the Maturity Date.”


(f)    Section 7.11 (Financial Covenants) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
“7.11 Financial Covenants.


3

--------------------------------------------------------------------------------




i.
During any Cash Collateral Period, each of the Loan Parties shall not permit the
Consolidated Current Ratio as of the end of any Measurement Period ending as of
the end of any fiscal quarter of the Borrower during which a Cash Collateral
Period is in effect, to be less than 1.10 to 1.0 (the “Level I Pricing
Covenant”). The failure by the Loan Parties to comply with the Level I Pricing
Covenant during any Cash Collateral Period shall constitute an immediate Event
of Default.

ii.
If no Cash Collateral Period is in effect with respect to a fiscal quarter, each
of the Loan Parties covenants and agrees to comply as follows (collectively, the
“Level II Pricing Covenants”):

(i)    no Loan Party shall permit the Consolidated Leverage Ratio as of the end
of any Measurement Period ending as of the end of any fiscal quarter of the
Borrower, to be greater than 2.75 to 1.00; and
(ii)    no Loan Party shall permit the Consolidated Fixed Charge Coverage Ratio
as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower, to be less than 1.25 to 1.0.
The failure by the Loan Parties to comply with the Level II Pricing Covenants
while no Cash Collateral Period is in effect shall constitute an immediate Event
of Default.
iii.
If the Borrower is in compliance with the Level II Pricing Covenants as of the
end of any Measurement Period for any two consecutive fiscal quarters
(commencing no earlier than the two consecutive fiscal quarters ending September
30, 2017 and December 31, 2017), Administrative Agent agrees to release all of
its Liens in the Level I Cash Collateral Account (except for any bankers’ Liens,
rights of set-off or other similar Liens associated with deposit accounts in the
ordinary course of business to the extent the Borrower maintains such account at
its option) and to terminate the Cash Collateral Period effective as of the last
day of such fiscal quarter for which Borrower complied with the Level II Pricing
Covenants.

iv.
At any time that the Borrower is not in compliance with the Level II Pricing
Covenants, (i) the Borrower covenants and agrees it shall establish, pledge and
maintain a cash balance in its Level I Cash Collateral Account equal to (at all
times) at least 102% of the Outstanding Amount of all Revolving Loans and L/C
Obligations, and (ii) the Borrower shall be required to comply with the Level I
Pricing Covenant.

v.
The foregoing financial covenants, as applicable, shall be reported in each
quarterly and annual Compliance Certificate delivered by the Borrower to the
Administrative Agent.”

2.    Conditions. This Amendment shall be effective as of April 1, 2017 (the
“Third Amendment Effective Date”) once each of the following have been delivered
to Administrative Agent in form and substance satisfactory to Administrative
Agent and Lender:


4

--------------------------------------------------------------------------------




(a)    this Amendment executed by the Loan Parties, Administrative Agent, and
Lender;
(b)    Officer’s Certificate of the Borrower and each of the Guarantors,
certifying as to incumbency of officers, specimen signatures, organizational
documents, and resolutions adopted by the board of directors approving this
Amendment, and ratifying their respective obligations under the Credit
Agreement;
(c)    a duly executed and delivered Security Agreement between the Borrower and
the Administrative Agent regarding the Level I Cash Collateral Account;
(d)    evidence that the Borrower has established and funded the Level I Cash
Collateral Account;
(e)    payment by the Borrower to Administrative Agent for the account of the
Lender, of an upfront/extension fee of $93,750 which fee shall be fully earned
and non-refundable upon execution of this Amendment; and
(f)    such other documents as Administrative Agent and Lender may reasonably
request.
3.    Representations and Warranties. Each Loan Party represents and warrants to
Administrative Agent and Lender that (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite corporate
action on the part of such Loan Party, (c) no other consent of any Person (other
than Administrative Agent and Lender) is required for this Amendment to be
effective, (d) the execution and delivery of this Amendment does not violate its
organizational documents, (e) the representations and warranties in each Loan
Document to which it is a party are true and correct in all material respects on
and as of the date of this Amendment as though made on the date of this
Amendment (except to the extent that such representations and warranties speak
to a specific date), (f) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (g) no
Default or Event of Default has occurred and is continuing. The representations
and warranties made in this Amendment shall survive the execution and delivery
of this Amendment. No investigation by Administrative Agent or Lender is
required for Administrative Agent and Lender to rely on the representations and
warranties in this Amendment.
4.    Scope of Amendment and Waiver; Reaffirmation; Release. Except as affected
by this Amendment, the Loan Documents are unchanged and continue in full force
and effect. However, in the event of any inconsistency between the terms of the
Credit Agreement (as amended by this Amendment) and any other Loan Document, the
terms of the Credit Agreement shall control and such other document shall be
deemed to be amended to conform to the terms of the Credit Agreement. Each Loan
Party hereby reaffirms its obligations under the Loan Documents to which it is a
party and agrees that all Loan Documents to which it is a party remain in full
force and effect and continue to be legal, valid, and binding obligations
enforceable in accordance with their terms (as the same are affected by this
Amendment). Each Loan Party hereby releases Administrative Agent and Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
5.    Miscellaneous.
(a)    No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of


5

--------------------------------------------------------------------------------




the Loan Documents, or (ii) a waiver of Administrative Agent’s or Lender’s right
to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.
(b)    Form. Each agreement, document, instrument or other writing to be
furnished to Administrative Agent under any provision of this Amendment must be
in form and substance satisfactory to Administrative Agent and its counsel.
(c)    Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
(d)    Costs, Expenses and Attorneys’ Fees. The Loan Parties agree to pay or
reimburse Administrative Agent on demand for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation, and
execution of this Amendment, including, without limitation, the reasonable fees
and disbursements of Administrative Agent’s counsel.
(e)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
(f)    Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile and
portable document format (PDF). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on each Loan Party,
Administrative Agent, and Lender. Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed original;
provided that, the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or PDF document or signature.
(g)    Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
(h)    Entirety. THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT AMONG EACH LOAN PARTY, ADMINISTRATIVE AGENT, AND LENDER WITH RESPECT
TO THE SUBJECT MATTER THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Signatures appear on the following pages]








6

--------------------------------------------------------------------------------





The Amendment is executed on the date first set forth above.




BORROWER:
POWELL INDUSTRIES, INC.
By:    
Don R. Madison
Executive Vice President, Chief Financial and Administrative Officer, Secretary
and Treasurer
GUARANTORS:




POWELL INDUSTRIES INTERNATIONAL, INC., a Delaware corporation




By:                             
Don R. Madison
Vice President, Secretary, and Treasurer




POWELL ELECTRICAL SYSTEMS, INC.,
a Delaware corporation




By:                             
Don R. Madison
Vice President, Secretary, and Treasurer




Signature Page to Third Amendment to Credit Agreement (Powell Industries, Inc.)





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent
By:                                
    Pace Doherty
    Vice President
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender
By:                                
    Pace Doherty
    Vice President




Signature Page to Third Amendment to Credit Agreement (Powell Industries, Inc.)

